Citation Nr: 1018526	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUE

Whether an overpayment of VA compensation benefits calculated 
in the amount of $4,485.33 was properly created.  


(The issue of service connection for thrombocytopenia, 
claimed as a blood disorder, is the subject of a separate 
document).  




ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from August 1956 to September 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination letter 
by VA's Debt Management Center that informed the Veteran 
about the overpayment of VA benefits in the amount of 
$4,485.33.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran has been charged with an overpayment of VA 
disability compensation in the amount of $4,485.33, 
representing adjustments based on the a period of 
incarceration and military retired pay withholdings.  

3.  The overpayment was created because the Veteran failed to 
report that he was incarcerated in a timely manner and 
received benefits to which he was not entitled.  



CONCLUSION OF LAW

The overpayment of benefits in the amount of $4,485.33 was 
properly created.  
38 U.S.C.A. §§ 1114, 1506, 5112(b)(9), 5305, 5313 (West 
2002); 38 C.F.R. §§ 1.911, 3.665 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

There are, however, other procedural due process requirements 
that are applicable in the context of overpayment issues.  
Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of it.  
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  

If the debtor in any way disputes the existence of the debt, 
the RO must review the accuracy of the debt determination.  
If the debtor is unsatisfied, he may appeal.  
Id.  See also 38 C.F.R. § 1.911 (2009); VAOPGCPREC 6-98 
(April 24, 1998).  

The RO fully complied with these requirements.  It reviewed 
the accuracy of its debt determination and advised him of its 
findings in the July 2007 statement of the case.  As will be 
discussed, the Board does not find that the debt was 
improperly established.  

In addition, 38 U.S.C.A. § 5302 (West 2002) requires that VA 
notify a payee of VA benefits of a debt owed by the payee to 
VA because of payment or overpayment of the benefits and, as 
part of that notification, of the right to submit an 
application for waiver of the indebtedness and the procedures 
for submitting the application.  
38 U.S.C.A. § 5302(a) (West 2002); see 38 C.F.R. § 1.963(b) 
(2009) (procedures for applying for waiver).  

The Board finds that VA gave such notice to the Veteran in 
the September 2005 letter from the Debt Management Center.  
The notice also provided him with a description of the 
procedures for submitting an application for waiver.  Thus, 
VA has fulfilled its statutory obligations.  Id.  


II.  Validity of the Debt

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  

An overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, 
compensation, dependency and indemnity compensation (DIC), 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

Generally, a veteran who is incarcerated in a federal, state, 
or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980 and 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

Essentially, the Board must determine if the Veteran's debt 
due to overpayment of his or her benefits was properly 
created.  See Schaper, supra.  For an improper creation of 
the overpayment, there would have to be evidence that the 
veteran was legally entitled to VA compensation benefits at 
the full rate during his incarceration; or, if he was not 
legally entitled to these benefits during this period, then 
it must be shown that the VA was solely responsible for the 
erroneous payment of excess benefits.  

By way of history, service connection was in effect for gouty 
arthritis at the 20 percent rate, hypertension at the 10 
percent rate, and hemorrhoids at the noncompensable rate.  A 
combined 30 percent rating was in effect as of May 11, 1984.  

In March 2001, the Veteran informed the RO that he had been 
incarcerated since April 1999 and expected to be released on 
August [redacted], 2003.  

On March 15, 2001, the RO contacted the Federal Medical 
Center Devens and was informed that the Veteran had been 
incarcerated since April 1999 for a felony conviction, and 
was scheduled for release in August 2003.  

On March 16, 2001, a letter was sent to the Veteran by which 
he was notified that his compensation benefits were being 
reduced to the 10 percent evaluation, effective from the 61st 
day of his incarceration.  The Veteran was afforded 60 days 
to submit evidence regarding the proposed reduction.  

On April 16, 2001, VA notified the Veteran in writing that 
this reduction in benefits resulted in an overpayment and 
that he would be informed shortly as to the amount of the 
overpayment.  

In the interim, the RO was informed that the Veteran's 
release date had been adjusted to January [redacted], 2003.  After 
his release, the Veteran requested restoration of his 30 
percent disability rate, which was granted in a December 2004 
rating decision based on the day of his release on January 
[redacted], 2003.  

In August 2005, the RO wrote to the Veteran informing him 
that the prior December 2004 rating decision failed to 
account for military retired withholdings the Veteran had 
been receiving, as well as adjustments made based on his 
period of incarceration.  

The Veteran's disability payments were adjusted.  He was 
again informed that this resulted in an overpayment and that 
he would be notified shortly as to the amount of the 
overpayment.  

A September 2005 letter from the Debt Management Center 
indicated that an overpayment in the amount of $4, 485.33 had 
been created.  

The Veteran filed a Notice of Disagreement in April 2006, 
arguing that, while incarcerated, the United States Defense 
Financing and Accounting Service (DFAS) withheld his military 
retirement benefits, but VA failed to pay any of his reduced 
compensation benefits owed during this time.  He claims that 
DFAS caught this error and sent him a check for $4, 485.33 
when it realized he was not receiving any benefits from VA.  

In a July 2007 Statement of the Case, the RO conducted a de 
novo review of the claim and determined that the debt was 
validly created.  The RO acknowledged that the August 2005 
letter retroactively reduced the Veteran's compensation and 
created an overpayment of VA benefits paid in the amount of 
$4, 485.33.  

As for the payment of $4,485.33 received from DFAS, such 
constituted a reimbursement payment, as DFAS continued to pay 
a reduced rate which corresponded to a 30 percent disability 
rating, rather than the 10 percent rating the Veteran 
received during his period of incarceration.  38 U.S.C.A. § 
5304(a); 38 C.F.R. § 3.700.  

However, this payment from DFAS did not abrogate the amount 
owed to VA.  The RO determined there was no evidence 
supporting the Veteran's assertion that he was not receiving 
VA benefits at the 10 percent rate while incarcerated.  

Based upon the evidence, the Board finds that the debt in the 
amount of $4,485.33 was properly created.  There is no 
dispute that the Veteran's incarceration in a penal 
institution for a felony commenced on April [redacted], 1999.  The law 
in the case is clear. Under the terms of 38 U.S.C.A. § 
1114(a), June [redacted], 1999, the 61st day of incarceration, was the 
proper date for the reduction of his compensation benefits to 
the 10 percent rate.  

Clearly, under the law the Veteran was not legally entitled 
to full VA compensation benefits effective on June [redacted], 1999, 
the date of the initiation of the reduction of compensation 
benefits to the 10 percent rate.  

Thus, the Veteran received disability compensation benefits 
to which he was not entitled, in the amount of $4, 485.33.  
There is no evidence that the original calculated overpayment 
and debt in that amount is incorrect.  

The Veteran has indicated his understanding that he was not 
entitled to his full compensation while incarcerated.  The 
Veteran's challenge to the validity of the debt stems from 
his contention that VA did not pay him any benefits during 
his period of incarceration.  

However, this argument clearly would not apply to the 
compensation paid at the 30 percent rate prior to the VA 
being notified that the Veteran was in prison.  The payment 
of any compensation after the adjustment to 10 percent would 
not involve the propriety of overpayment as calculated, but 
might involve the question of the recoupment of that debt and 
will not be addressed in this decision.  

Moreover, the Board finds it particularly significant that 
the Veteran did not mention this lack of payment in prior-
dated statements to the RO.  

For instance, in March 2003 and April 2004, the Veteran 
reported that his benefits had been reduced to the 10 percent 
rate due to incarceration.  There is no indication from these 
more contemporaneous statements that he was not receiving any 
benefits while he was in prison.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  

Moreover, it is presumed that government officials "have 
properly discharged their official duties."  See United 
States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 
S. Ct. 1 (1926).  

In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the 
Court found that the presumption of regularity applied to VA.  
The Court found that the presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties.  See also 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).

In sum, due to the Veteran's delay in informing VA of his 
incarceration, the evidence clearly shows that VA was not 
responsible for the erroneous payment of excess benefits in 
violation of 38 U.S.C.A. § 1114(a) while the Veteran was 
incarcerated.  Because the overpayment at issue did not 
result solely from VA error, there is no basis to conclude 
that it was improperly created.  



ORDER

The overpayment of disability compensation benefits as 
calculated in the amount of $4,485.33 is a valid debt; the 
benefit sought on appeal is accordingly denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


